DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments dated 07/14/2022 have been entered – Claims 1, 11, 15, and 30-32 are amended and Claims 36-38 are cancelled. Claims 1-2, 7, 11-12, 15, 23-26, and 30-35 remain pending in this application. 

The rejection of Claims 1-2, 7, 11-12, 15, 23-26, 30-33, and 36-38 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) in view of Ambrosek et al. (WO 2016/116520 A1) when taken with the evidence of Lungu (“Development of Vapor Deposition Processes for OLEDs – Ch 2.2 Processes Used During the Experiments”) as previously set forth in the Non-Final Office Action mailed 04/14/2022 is herein revised to reflect Applicant’s amended claim language.

The rejection of Claims 34-35 under 35 U.S.C. 103 as being unpatentable over Parham and Ambrosek when taken with the evidence of Lungu and further in view of Zhang et al. (US 2012/0168732 A1) as previously set forth in the Non-Final Office Action mailed 04/14/2022 is herein maintained.

Response to Arguments
Applicant’s arguments on Pages 8-11 of the response dated 07/14/2022 with respect to the rejections of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 8-10 of the reply that the independent claims have each been amended to recite the that the emissive compound exhibits aggregation-induced enhanced emission. Applicant contends that the compounds of the prior art combination do not necessarily, inherently exhibit aggregation-induced enhanced emission. Applicant points to the specification at Page 31 to suggest that “photoluminescent properties (e.g. emission spectra) and/or crystallinity generally depend on the methods used to fabricate the claimed emissive compounds and layers.” More specifically, Applicant points to the example discussed on Page 31 wherein grinding the compound XPT (equivalent to the compound of Formula (I) as claimed) changed the emission and excitation spectra. Citing the specification at Page 28, Applicant asserts that “as would be understood by one of ordinary skill in the art, based upon the teachings of the instant application, crystal packing structures of the compounds is generally related to aggregation induced enhanced emission properties.” Applicant contends that Parham does not disclose or make obvious grinding of the emissive compounds to change emission properties and therefore concludes that the Office’s position that the claimed aggregation-induced enhanced emission is inherent is improper since “the chemical composition of a compound alone does not necessarily, inherently, correspond to the photoluminescent properties of that compound.”
Examiner’s Response – The Examiner respectfully disagrees. As an initial matter, the Examiner notes that the device/composition product claims do not require a particular method of manufacture such as grinding the claimed compound of Formula (I). Likewise, the only photoluminescent property which is explicitly shown by Applicant to be affected by the grinding of the compound is the emission spectra (i.e. the wavelength of emission) which is not recited in the claims. Accordingly, Applicant's arguments that the references fail to show certain features of Applicant’s invention are not found persuasive since the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner’s Response – Furthermore, the Examiner notes that the discussion of grinding the compound XPT (equivalent to the compound of Formula (I) as claimed) is limited to a scientific/intellectual investigation of the impact of crystal structure on neat XPT emission. That is to say, the XPT samples which were shown to exhibit changed emission wavelengths as a result of grinding were not those in an emission layer of an OLED as taught by the prior art. Also of importance, the discussion of device fabrication in the instant specification (see Pages 31-32) does not include any mention of grinding the XPT for the emission layer. Rather, the exemplary OLEDs were created via thermal evaporation (see the instant specification Page 31, lines 30-31) which is the same method employed by the prior art to form the solid state emission layer (see Parham [0195]).   
Examiner’s Response – Concerning the issue of the inherency of the claimed property wherein the compound of Formula (I) exhibits aggregation-induced enhanced emission, the Examiner maintains the position that said property is inherent to the device (and the composition of the emission layer therein including compound 6zaMOD) of the prior art combination. As discussed in the previous Office Action and below, the prior art combination appears silent with respect to the property wherein the layer comprising the emissive compound exhibits aggregation-induced enhanced emission. However, 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification) and the instant specification indicates that the molecular architecture of XPT provides a promising design for the development of aggregation-induced delayed fluorescent (AIDF) materials (see Pg. 32). Importantly, the discussion pointed to by Applicant on Pg. 28 (lines 28-33) of the instant specification (“C-H…pi interactions [of XPT were observed] in a unit cell at the distance of greater than or equal to about 2.7 Angstroms and less than or equal to about 2.9 Angstroms that stabilized crystal packing and restricted intermolecular motion, giving rise to AIE [aggregation induced emission]”) is not regarded to contradict this conclusion of inherency but rather supports the concept that the aggregation-induced enhanced emission of XPT is linked to the chemical structure of the compound itself and is not limited only to the scenario wherein XPT has been ground. Indeed, there is no indication that the XPT sample, which was shown to exhibit AIE in the cited portions of the specification at Pg. 28 above, was previously ground. Therefore, because Applicant has not provided sufficient evidence that the device/emission layer composition of the prior art combination and/or the compound 6zaMOD therein would not necessarily, inherently exhibit the claimed property, the Examiner maintains the position of the previous Office Action (as discussed with respect to previously pending Claims 36-38). 
Applicant’s Argument – Applicant argues on Page 10 of the reply that the dependent claims are patentable by virtue of their dependency from the independent claims at issue above. 
Examiner’s Response – Applicant has not provided additional, specific arguments with respect to these rejections and therefore, for the reasons outlined in detail above, this is not found persuasive. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 7, 11-12, 15, 23-26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) in view of Ambrosek et al. (WO 2016/116520 A1), hereinafter “Ambrosek-WO”, when taken with the evidence of Lungu (“Development of Vapor Deposition Processes for OLEDs – Ch 2.2 Processes Used During the Experiments”). A machine translation of Ambrosek (dated 05/28/2021) is provided with the Office Action as is referred to hereinafter for citations as “Ambrosek-MT”.  
Regarding Claims 1, 11, 15, and 30-32, Parham discloses compounds used in an organic electroluminescent device (OLED) that display good properties such as lifetime, efficiency, and operating voltage (see [0014]). Parham teaches that these effects are achieved through a specific arrangement wherein an electron-conducting and a hole-conducting group are arranged “face-to-face” (see [0014]). Parham suggests that the short-range parallel alignment of these functional groups allows intermolecular interactions, such as direct π-π interaction, and rapid charge transfer (see [0014]). 
Parham teaches exemplary OLEDs including their inventive compounds including the OLED of Example I13 which includes two electrodes (anode/cathode) and an emissive layer therebetween wherein the emissive layer includes the inventive compound 6za (see [0194] & Table 1). Parham’s compound 6za is reproduced below (see Pg. 91). Because the compound 6za is located between the electrodes of the device in the emissive layer, the compound is regarded as being an emissive compound in electrical communication with the electrode(s) as required by Claims 1 and 31-32. Likewise, the emissive layer comprising the inventive compound 6za is regarded to be a composition comprising said emissive compound as required by Claims 11, 15, and 30.
Concerning the claimed limitation wherein the layer including the inventive compound is in the solid state as recited in Claims 1, 11, 15 and 30-32, Parham does not explicitly recite that the emissive layer (and the composition therein) is in the solid state. However, Parham teaches that the layers in their OLED are formed via thermal vapor deposition (see [0195]). As evidenced by Lungu, the vapor deposition method for producing thin films in an OLED is a common method in which vapor particles are deposited on a substrate where they condense back to a solid state (see Pg. 7). Accordingly, the layers/compositions including the compound 6za are regarded to be in the solid state as required by the claims at issue. 
Parham 6za: 
    PNG
    media_image1.png
    299
    485
    media_image1.png
    Greyscale


	Parham’s 6za differs from the compound according to Formula (I) of the instant claim in that the donor unit comprises a carbazole-based moiety rather than a phenothiazine as required by the instant claim. It should be noted that 6za is a compound according to Parham’s general Formula (I) (see [0017]) wherein the –N(R4)2 moiety encompasses a phenothiazine group since each R4 may be an aromatic ring with 6 ring atoms and two adjacent R4 radicals together may form a polycyclic aliphatic or aromatic ring system (see [0033]) such as a phenothiazine. Parham, however, does not explicitly teach a phenothiazine donor group. 
	In the analogous art of compounds for use in the light emitting layer of optoelectronic components (see Ambrosek-MT [4987]), Ambrosek teaches phenylether substituted organic molecules comprising both a donor (see AF2 group) and an acceptor (see AF1 group) (see Ambrosek-MT [0001]-[0003] & [0069]). Ambrosek teaches that the donor group AF2 is a structure according to Subformula 2 (see Ambrosek-MT [0134] and Ambrosek-WO Pg. 21), and teaches specific embodiments of donor groups AF2 according to Subformula 2 in Table 1b (see Ambrosek-MT [0209]) including carbazole-derived groups (#33 to #35 – see Ambrosek-WO Pg. 42) and a phenoxazine (#41 – see Ambrosek-WO Pg. 42). Based on Ambrosek’s teachings of a phenoxazine donor unit and given Subformula 2, one of ordinary skill in the art would also understand that a phenothiazine group is a suitable donor unit since the VG1 unit of Subformula 2 may be both O and S (see Ambrosek-MT [0141]-[0143]). Furthermore, Ambrosek includes exemplary compounds wherein the donor unit is a phenothiazine group (see for example Ambrosek-WO Pg. 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Parham’s 6za by substituting the carbazole-based donor group for a phenothiazine group since Parham’s general formula is open to such a donor group and since Ambrosek suggests that phenothiazines are suitable donor groups in a donor-acceptor molecule for use in the light emitting layer of an OLED. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the OLED of Parham and would possess the benefits taught by Parham. See MPEP § 2143 (B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select said phenothiazine donor group since it would have been a choice from a finite number of identified, predictable solutions for a donor group useful in the donor-acceptor molecules useful in the emissive layer of the OLED of the prior art. See MPEP § 2143 (E).
	The modification above would yield the following compound, referred to herein as 6zaMOD and reproduced below for comparison to Formula (I) of the instant claim.

Instant Formula (I): 
    PNG
    media_image2.png
    202
    204
    media_image2.png
    Greyscale
    6zaMOD: 
    PNG
    media_image3.png
    352
    500
    media_image3.png
    Greyscale

	
As seen from the structures above, 6zaMOD (Parham in view of Ambrosek) is equivalent to Formula (I) of the instant claim. 
Concerning the property recited in Claims 1, 11, 15, and 30-32 wherein the compound 6zaMOD is an emissive compound, the prior art appears silent. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above property. See, for example, Table 2 which indicates that XPT emits light having a wavelength of 562 nm. 
Concerning the property recited in Claims 1, 11, 15, and 30-32 wherein the emissive compound exhibits aggregation-induced enhanced emission, the prior art combination appears silent. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above property. See, for example, Pg. 32 (lines 27-31) which indicates that the molecular architecture of XPT provides a promising design for the development of aggregation-induced delayed fluorescent (AIDF) materials.
Concerning the property recited in Claims 1 and 11 wherein an excited state lifetime of the emissive compound is greater than or equal to 30 nanoseconds, the prior art appears silent. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above property. See, for example, Table 2 which indicates that XPT exhibits an excited state lifetime in the solid state of 3.3 µs. 
Concerning the property recited in Claims 15 and 31 wherein an efficiency of an emission of the emissive compound is increased in the solid state relative to solution, the prior art appears silent. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. 
Concerning the property recited in Claims 30 and 32 wherein the composition has a thermally activated delayed fluorescence lifetime between 1 and 10 microseconds, the prior art appears silent. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above property. See, for example, Table 2 which indicates that XPT exhibits a thermally activated delayed fluorescence lifetime 3.3 µs. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 2 and 7, Parham in view of Ambrosek teaches the device according to Claim 1 above comprising 6zaMOD in the emissive layer. The prior art combination appears silent with respect to the properties wherein an intramolecular distance between the donor and acceptor is less than or equal to 5 angstroms (Claim 2) and wherein an efficiency of an emission of the emissive compound is increased in the solid state relative to solution (Claim 7). However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above properties. See, for example, Fig. 3A & Pg. 26, line 9 which indicate that the distance between donor and acceptor for XPT is 3.423 angstroms (as required by Claim 2). 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 12, Parham in view of Ambrosek teaches the composition according to Claim 11 above comprising 6zaMOD. The prior art combination appears silent with respect to the property wherein an intramolecular distance between the donor and acceptor is less than or equal to 5 angstroms. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above property. See, for example, Fig. 3A & Pg. 26, line 9 which indicate that the distance between donor and acceptor for XPT is 3.423 angstroms (as required by Claim 12).
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 23-24, Parham in view of Ambrosek teaches the composition according to Claim 15 above comprising 6zaMOD. The prior art combination appears silent with respect to the properties wherein the composition has a quantum yield of greater than or equal to 35% in the solid state (Claim 23) and wherein the composition has a thermally activated delayed fluorescence lifetime between 1 microsecond and 10 microseconds (Claim 24). However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above properties. See for example Table 2 which indicates that XPT exhibits a quantum yield of 66% in the solid state (as required by Claim 23) and a thermally activated delayed fluorescence lifetime 3.3 µs (as required by Claim 24). 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 25, Parham in view of Ambrosek teaches the composition according to Claim 15 above comprising 6zaMOD. Said composition is an emissive layer in an organic light emitting device which is disposed between two electrodes (anode/cathode) (see [0194]). That is to say, the two electrodes are constructed and arranged to be in electrical communication with the composition. 

Regarding Claim 26, Parham in view of Ambrosek teaches the organic light emitting device according to Claim 25 above comprising 6zaMOD in the emissive layer. The prior art combination appears silent with respect to the property wherein the device has a maximum electroluminescence external quantum efficiency of greater than or equal to 4% and less than or equal to 11%. However, since 6zaMOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above property is considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 6zaMOD displays the above property. See for example Fig. 5D which indicates that XPT has an external quantum efficiency between approximately 4% and 10% which falls within the claimed range.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
 
Regarding Claim 33, Parham in view of Ambrosek teaches the organic light emitting device according to Claim 1 above comprising an emissive layer (i.e. a film) including the compound 6zaMOD (the emissive compound according to the instant claim) and an additional compound TEG1 which is an emitting dopant (see [0195] & Table 1). Since TEG1 is an emissive compound disposed between the electrodes of an OLED, it is considered an electroactive material as required by the instant claim. 



Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) in view of Ambrosek et al. (WO 2016/116520 A1) when taken with the evidence of Lungu (“Development of Vapor Deposition Processes for OLEDs – Ch 2.2 Processes Used During the Experiments”), as applied to Claim 1 above, and further in view of Zhang et al. (US 2012/0168732 A1).  
Regarding Claims 34-35, Parham in view of Ambrosek teaches the device according to Claim 1 above wherein the emissive layer includes the compound 6zaMOD as a matrix and a green emitting iridium-based dopant TEG1 (see Parham [0199] & Table 1). The prior art combination does not explicitly teach an OLED wherein the emissive compound 6zaMOD is combined with a hole-transport/electron-transport polymer. 
However, Parham teaches that the compounds of formula (1) may be used as a component of mixed matrix systems. Likewise, Parham suggests that components in said mixed matrix system may include materials having both electron-transporting and hole-transporting properties (see [0113]). In the analogous art of host materials for guest phosphorescent metal complexes, Zhang teaches ambipolar copolymers that include both hole-transporting and electron-transporting groups which are useful as host materials for luminous guests and are capable of carrying holes, electrons, and excitons into contact with the guests (see [0061]). Zhang teaches that their ambipolar copolymers have superior physical properties such as high resistance to crystallization and/or thermal degradation during OLED operation and may be used to make highly efficient and stable OLED devices (see [0067]). 
Accordingly it would have been obvious to one of ordinary skill in the pertinent art to add an additional matrix material to the emission layer of Parham in view of Ambrosek since Parham suggests such a mixed host system is envisioned. One of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Likewise, it would have been obvious to the ordinarily skilled artisan to select Zhang’s ambipolar copolymer host materials as the matrix material for the emission layer of the prior art combination. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. One would have been motivated to select Zhang’s material for the benefits described above including its resistance to crystallization and enablement of efficient and stable OLEDs. 


















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789